Citation Nr: 0109503	
Decision Date: 03/30/01    Archive Date: 04/03/01

DOCKET NO.  99-22 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for ulcers.

3.  Entitlement to service connection for hypertension with 
dizziness.

4.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 30 
percent disabling, on appeal from the initial grant of 
service connection.

5.  Entitlement to an increased disability rating for a right 
knee disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


REMAND

The veteran served on active duty from June 1969 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered by the Montgomery, Alabama, 
Regional Office (RO) in April 1999, in which service 
connection for PTSD was granted and assigned a 30 percent 
disability rating, effective as of July 27, 1998; service 
connection was denied for sleep apnea, ulcers, and 
hypertension with dizziness; and an increased disability 
rating for a right knee disorder was denied.  In an October 
1999 rating action, the RO assigned an effective date of 
September 6, 1996, for the award and assignment of the 30 
percent disability rating for PTSD.

This appeal being from the initial rating assigned to a 
disability upon awarding service connection for PTSD, the 
entire body of evidence is for equal consideration.  
Consistent with the facts found, the rating may be higher or 
lower for segments of the time under review on appeal, i.e., 
the rating may be "staged."  Fenderson v. West, 12 Vet. 
App. 119 (1999); cf. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) (where an increased rating is at issue, the present 
level of the disability is the primary concern).  Such staged 
ratings are not subject to the provisions of 38 C.F.R. 
§ 3.105(e), which generally requires notice and a delay in 
implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.

With regard to the veteran's claims of entitlement to service 
connection for sleep apnea, ulcers, and hypertension with 
dizziness, recent medical records reflect the current 
manifestation (or potential manifestation) of each of these 
disabilities.  While there are no records of treatment for or 
diagnosis of any of these disorders prior to 1994, the 
veteran has stated, "I strongly feel that my sleep apnea, 
ulcers [and] hypertension to include dizziness are directly 
related to my PTSD as do my physicians."  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, remand is required 
for compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).

VA has a duty to make reasonable efforts to obtain relevant 
records that the veteran adequately identifies.  See Veterans 
Claims Assistance Act of 2000, Pub, L. 106-475, § 3(a), 114 
Stat. 2096, 2097-2098 (2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Here, the veteran has indicated that there may 
be potentially relevant records, encompassing findings made 
by his physicians, that have not been obtained by the RO.  
There is no indication that, following the veteran's 
statement, set forth on his substantive appeal in October 
1999, the RO requested that he furnish the information 
necessary to secure any such records, or that the RO has 
otherwise attempted to retrieve those documents.  

On remand, the veteran should be asked to provide the names 
and addresses, approximate dates of treatment or 
consultation, and appropriate releases for any health care 
providers, either private or VA, who have examined or treated 
him for sleep apnea, ulcers or hypertension since his 
separation from service.  If any such treatment is adequately 
identified and appropriate releases provided, the RO should 
attempt to obtain those records.  If any development efforts 
are unsuccessful, the veteran should be advised as to the 
records that have not been obtained, of the efforts 
undertaken to develop those records, and of further action to 
be taken in connection with those claims.  VCAA, Pub. L. No 
106-475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (to be 
codified at 38 U.S.C. § 5103A(b)).

Further, VA has a duty to obtain a medical examination or 
opinion when such examination or opinion is necessary to make 
a decision on the claim.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. § 5103A(d)).  The veteran 
has been accorded a VA examination, and diagnoses of 
hypertension, chronic duodenal ulcer disease, and sleep apnea 
are established.  However, qualified medical opinion would 
assist in evaluating these claims.  After completing such 
development as is possible and notifying the veteran of the 
actions taken, examination of the veteran by qualified VA 
specialists should be arranged, for the purpose of obtaining 
informed medical opinions as to whether it is as likely as 
not that hypertension, duodenal ulcer disease, and sleep 
apnea are related to inservice disease or injury, if there is 
any competent medical evidence that hypertension or duodenal 
ulcer disease arose to a compensable degree within a year of 
service, or if it is as likely as not that the presence of 
hypertension, duodenal ulcer disease or sleep apnea is 
proximately due to, or the result of, the veteran's service-
connected PTSD.

In addition, procedural concerns must be addressed.  With 
regard to the veteran's claim for an increased disability 
rating for PTSD, the RO, in May 1999, assigned an effective 
date of September 6, 1996, for the award of service 
connection, and a 30 percent disability rating, for that 
disorder.  However, during the pendency of the veteran's 
appeal, the criteria for evaluating mental disorders were 
amended, effective as of November 7, 1996.  See 61 FR 52700, 
Oct. 8, 1996.  The United States Court of Appeals for 
Veterans Claims, formerly the United States Court of Veterans 
Appeals (Court) has held that, for the purpose of appeals, 
where the law or regulation changes after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process has been concluded, the version more favorable 
to the appellant should be applied unless provided otherwise 
by statute.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In view of the fact that the benefits that are the 
subject of this appeal were assigned as of September 6, 1996, 
VA is obligated to evaluate the veteran's symptomatology 
pursuant to both the criteria in effect prior to November 7, 
1996, and the criteria in effect subsequent to that date, to 
determine which may be more favorable to the veteran.  Review 
of the RO's May 1999 rating decision, and the statement of 
the case issued in September 1999, reveals that no such 
evaluation was performed.  Such evaluation must be undertaken 
prior to further appellate review of this claim by the Board.

With regard to the veteran's claim for an increased 
disability rating for his right knee disorder, VA's Schedule 
for Rating Disabilities, 38 C.F.R. Part 4 (2000) (Schedule) 
stipulates that a knee disability can be evaluated as to 
limitation of motion, and as to impairment resulting from 
recurrent subluxation or lateral instability.  VA has 
determined that these ratings are not necessarily exclusive; 
rather, separate disability ratings may be applied if a joint 
rated for recurrent subluxation or lateral instability also 
exhibits limitation of motion due to the service-connected 
disorder.  See 38 C.F.R. § 4.14 (2000); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994).  In the instant case, the 
veteran's right knee disability has been assigned a 20 
percent disability rating pursuant to Diagnostic Code 5257 of 
the Schedule, which pertains to recurrent subluxation or 
lateral instability.  The medical evidence, however, also 
indicates the presence of right knee degenerative joint 
disease.  The veteran should be afforded a VA examination, 
the purpose of which would be to obtain an opinion as to 
whether it is as likely as not that right knee degenerative 
joint disease is related to the veteran's service-connected 
right knee disorder, which has been characterized as 
encompassing residuals of a right knee meniscectomy.  The RO 
should then determine whether a separate evaluation should be 
assigned for right knee degenerative arthritis and, if so, 
the amount thereof.  

The examination of the veteran's right knee disability should 
also include a discussion of the surgical scar or scars that 
may be present as a result of the several surgical 
procedures, both inservice and post-service, that were 
performed to alleviate his right knee complaints, inasmuch as 
separate disability compensation can also be awarded for such 
scars, pursuant to Esteban, supra.  The RO should then 
determine whether such compensation can be awarded for right 
knee scars and, if so, the amount thereof.

Finally, VCAA eliminates the concept of a well-grounded claim 
and supersedes the decision of the United States Court of 
Appeals for Veterans Claims (Court) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas, 
supra.  The RO's denials of the veteran's claims for service 
connection for sleep apnea, ulcers, and hypertension with 
dizziness were premised on findings that those claims were 
not well grounded; such findings no longer provide a basis 
for a VA decision.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  Notify the veteran of the information 
and evidence needed to substantiate his 
claims and of what part of such evidence 
VA will attempt to obtain on his behalf.  
VCAA, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103(a)).  The notice should inform him 
of the need for the following:

a.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all health care 
providers who treated him for any 
sleep apnea, ulcer disease, or 
hypertension with dizziness from his 
separation from service to the 
present; 

b.  the names, addresses, 
approximate dates of treatment, and 
appropriate releases for the 
treatment records of all health care 
providers who have treated him for 
PTSD or a right knee disorder from 
September 1996 to the present; 

c.  the names of any VA medical 
facilities at which he has received 
treatment or evaluation for sleep 
apnea, ulcer disease, or 
hypertension with dizziness, from 
separation from service to the 
present, and the approximate dates 
of such treatment; and

d.  the names of any VA medical 
facilities at which he has received 
treatment or evaluation for PTSD or 
a right knee disorder from September 
1996 to the present.

2.  Request all private treatment records 
for which the veteran provides releases, 
and associate with his claims folder all 
VA treatment records for which he 
provides adequate identifying 
information.

3.  If any development undertaken 
pursuant to information or releases 
provided by the veteran is unsuccessful, 
undertake appropriate notification 
action, to include notifying the veteran 
of what efforts were undertaken to 
develop the evidence, what records have 
been obtained, and what further action 
will be taken.  VCAA, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified at 38 U.S.C. 
§ 5103A(b)).  Review the claims file and 
ensure that no other notification or 
development action in addition to that 
directed above is required by VCAA.  If 
further action is required, undertake 
such action before further adjudication 
of the claim.

4.  Accord the veteran VA examinations by 
the appropriate specialists, with regard 
to his sleep apnea, chronic ulcer 
disease, hypertension with dizziness, and 
right knee disability.  Pertaining to his 
sleep apnea, chronic ulcer disease, and 
hypertension with dizziness, the 
examiner(s) should determine whether the 
current manifestation of any or all of 
those disorders is as likely as not 
related to an inservice disease or injury 
(or, in the case of ulcer disease and 
hypertension, arose to a compensable 
degree within a year of service 
separation), or whether it is as likely 
as not that the current manifestation of 
any or all of those disorders is 
etiologically or causally related to the 
veteran's service-connected PTSD.

With regard to the veteran's right knee 
disorder, the VA examination should 
identify the nature and severity of all 
residuals of his right knee meniscectomy, 
to include subluxation and instability.  
The examiner should ascertain whether 
degenerative joint disease is a residual 
of the right knee meniscectomy and, if 
so, present findings as to right knee 
range of motion, as measured in degrees.  
The examiner should also address whether 
there is likely to be additional 
functional impairment from pain on use or 
during flare-ups, fatigue, atrophy, or 
weakness.  The examiner should further 
present findings as to any scar that 
could be deemed a residual of the right 
knee meniscectomy, to include whether any 
such scar is tender or painful, 
ulcerative, or affects the function of 
the right knee.

All tests indicated should be conducted 
at the time of the examinations.  The 
complete rationale for any findings and 
opinions should be set out, citing the 
objective medical findings leading to the 
conclusion.

5.  Thereafter, review the veteran's 
claims.  With regard to his claims for 
service connection for sleep apnea, 
ulcers, and hypertension with dizziness, 
such review should include whether 
service connection can be awarded on a 
direct service connection basis, or on a 
secondary service connection basis under 
38 C.F.R. § 3.310(a) (2000).  With regard 
to his claim for a higher disability 
rating for PTSD on appeal from the 
initial grant, review under both the 
criteria in effect prior to November 7, 
1996, and as of that date, giving due 
consideration to whether staged ratings 
are indicated.  With regard to his claim 
for a higher disability rating for a 
right knee disorder, determine whether 
separate disability ratings are to be 
awarded for right knee subluxation or 
instability (Diagnostic Code 5257), right 
knee limitation of motion due to 
arthritis (Diagnostic Codes 5003, 5256, 
5260, and 5261), and a right knee scar 
(Diagnostic Codes 7803, 7804, and 7805).  

6.  If the benefits sought on appeal 
remain denied in any manner, provide the 
veteran and his representative a 
supplemental statement of the case 
(SSOC).  This SSOC should include, with 
regard to the veteran's claim for 
increased compensation for PTSD, the 
regulations that were in effect prior to 
November 7, 1996.  An appropriate period 
of time should be allowed for response to 
the SSOC.  The claim should then be 
returned to the Board for further review, 
as warranted.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  He is advised that failure to report for a scheduled 
VA examination without demonstrated good cause may result in 
adverse action with regard to his claims, to include the 
denial of claims for increased disability ratings.  38 C.F.R. 
§ 3.655 (2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inferences as to the 
ultimate disposition of these claims should be made.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


